                Case 4:21-cv-03434-JSW Document 28 Filed 07/20/21 Page 1 of 6



 1   JENNER & BLOCK LLP
     Kate T. Spelman (Cal. Bar No. 269109)
 2   kspelman@jenner.com
     Alexander M. Smith (Cal. Bar No. 295187)
 3
     asmith@jenner.com
 4   Madeline P. Skitzki (Cal. Bar No. 318233)
     mskitzki@jenner.com
 5   633 West 5th Street, Suite 3600
     Los Angeles, CA 90071-2054
 6   Telephone:    (213) 239-5100
     Facsimile:    (213) 239-5199
 7

 8   Attorneys for Defendants
     Reynolds Consumer Products Inc.
 9   and Reynolds Consumer Products LLC
10

11                                  UNITED STATES DISTRICT COURT

12                               NORTHERN DISTRICT OF CALIFORNIA

13

14   LISABETH HANSCOM, on behalf of herself           Case No. 4:21-cv-03434-JSW
     and those similarly situated,
15                                                    The Honorable Jeffrey S. White
                                 Plaintiffs,
16                                                    REPLY IN SUPPORT OF REQUEST FOR
           v.                                         JUDICIAL NOTICE
17
     REYNOLDS CONSUMER PRODUCTS INC.                  Hearing Date: August 13, 2021
18
     and REYNOLDS CONSUMER PRODUCTS                   Hearing Time: 9:00 a.m.
19   LLC,                                             Courtroom:    5 (Oakland)
20                               Defendants.

21

22

23

24

25

26

27

28

                             REPLY IN SUPPORT OF REQUEST FOR JUDICIAL NOTICE
                                         CASE NO. 4:21-cv-03434-JSW
              Case 4:21-cv-03434-JSW Document 28 Filed 07/20/21 Page 2 of 6



 1                                               INTRODUCTION

 2          Plaintiff does not dispute that a court ruling on a motion to dismiss may consider matters of public

 3   record and other facts properly subject to judicial notice. See generally MGIC Indem. Corp. v. Weisman,

 4   803 F.2d 500, 504 (9th Cir. 1986). It is equally well-established that a court may consider documents

 5   “incorporated by reference” in the complaint in ruling on a motion to dismiss. See generally Davis v.

 6   HSBC Bank Nevada, N.A., 691 F.3d 1152, 1160 (9th Cir. 2012). Thus, there should be nothing even

 7   remotely controversial about taking judicial notice of the four exhibits Reynolds submitted in support of

 8   its motion to dismiss: three webpages published by the City of Auburn, the City of Mount Shasta, and the

 9   City of Riverbank (Exhibits 1-3), and photographs of the labeling of the Hefty recycling bags at issue in

10   this lawsuit (Exhibit 4), which were incorporated by reference into Plaintiff’s complaint. Nonetheless,

11   Plaintiff raises a litany of meritless objections to all four exhibits. This Court should overrule them.

12          Exhibits 1-3 (Governmental Webpages). Exhibits 1-3 are subject to judicial notice because they

13   consist of “undisputed and publicly available information displayed on government websites.” King v.

14   County of Los Angeles, 885 F.3d 548, 555 (9th Cir. 2018); see also Kater v. Churchill Downs Inc., 886

15   F.3d 784, 788 n.3 (9th Cir. 2018) (taking judicial notice of information “publicly available on the

16   Washington government website”). Plaintiff does not dispute that these webpages were published by the

17   City of Auburn, the City of Mount Shasta, and the City of Riverbank — which makes them subject to

18   judicial notice. And while Plaintiff argues that Reynolds failed to authenticate these websites, it is well-

19   established that a “publication purporting to be issued by a public authority” is “self-authenticating,” such

20   that it “require[s] no extrinsic evidence of authenticity in order to be admitted.”1 Fed. R. Evid. 902(5).

21          Plaintiff attempts to manufacture a dispute about the authenticity of these webpages by speculating

22   that “there is no way to know when the webpages . . . were downloaded, available or accessible” and that

23   there is “no way to verify . . . if the same versions of the webpages were present at the times relevant to

24   the allegations in the complaint.” Opp’n at 4. But Plaintiff offers no reason to believe that any of the

25
     1
26    See also, e.g., Paralyzed Veterans of Am. v. McPherson, No. 06-4670, 2008 WL 4183981, at *7 (N.D.
     Cal. Sept. 9, 2008) (“Federal courts consider records from government websites to be self-authenticating
27   under Rule 902(5).”); Haines v. Home Depot U.S.A., Inc., No. 10-1763, 2012 WL 1143648, at *8 (E.D.
     Cal. Apr. 4, 2012) (same); Lucent Trans Elec. Co. v. Foreign Trade Corp., No. 18-8638, 2019 WL
28   2620726, at *8 (C.D. Cal. May 21, 2019) (“Information from government websites is self-authenticating.”).
                                                        1
                               REPLY IN SUPPORT OF REQUEST FOR JUDICIAL NOTICE
                                           CASE NO. 4:21-cv-03434-JSW
               Case 4:21-cv-03434-JSW Document 28 Filed 07/20/21 Page 3 of 6



 1   municipalities who published these websites — let alone all three — suddenly implemented “blue bag”

 2   recycling programs in the period between the filing of the complaint (May 7) and Reynolds’s request for

 3   judicial notice (June 29). There is accordingly no reasonable dispute that these websites were available,

 4   and that these municipalities had implemented “blue bag” recycling programs, at the time Plaintiff filed

 5   her complaint. See Fed. R. Evid. 201 (permitting courts to take judicial notice of facts that are “not subject

 6   to reasonable dispute”) (emphasis added); Barrett v. Apple Inc., --- F. Supp. 3d ----, 2021 WL 872235, at

 7   *5 (N.D. Cal. Mar. 4, 2021) (overruling objections to defendant’s request for judicial notice where “the

 8   Court does not find [the plaintiffs’] dispute reasonable”).

 9          Relying on Khoja v. Orexigen Therapeutics, Inc., 899 F.3d 988 (9th Cir. 2018), Plaintiff then argues
10   that the incorporation-by-reference doctrine does not permit Reynolds to rely on websites not cited in the

11   complaint to “establish that Plaintiff fails to plead any cause of action.” Opp’n at 1. But Khoja is inapposite

12   because Reynolds does not rely on the incorporation-by-reference doctrine as a basis for submitting these

13   webpages. Instead, Reynolds seeks judicial notice of these webpages pursuant to Federal Rule of Evidence

14   201 because they are public records of the City of Auburn, the City of Mount Shasta, and the City of

15   Riverbank. The availability of these web pages on those cities’ websites provides an “independent basis

16   to take judicial notice,” whether or not they are referenced in Plaintiff’s complaint. Grivas v. Metagenetics,

17   Inc., No. 15-1838, 2016 WL 11266835, at *2 (C.D. Cal. Mar. 31, 2016).

18          Finally, and despite Plaintiff’s claim to the contrary, Reynolds does not request that the Court take

19   judicial notice of the “truth” of any matters set forth on these websites. Instead, Reynolds requests that the

20   Court take judicial notice of the fact that these websites refer to “blue bag” recycling programs in the City
21   of Auburn, the City of Mount Shasta, and the City of Riverbank.2 See Threshold Enters. Ltd. v. Pressed
22   Juicery, Inc., 445 F. Supp. 3d 139, 146 (N.D. Cal. 2020) (White, J.) (noting that “websites and their

23   contents may be judicially noticed” and that a court can take judicial notice of “the fact that the documents

24   contain the referenced content”) (emphasis added); Young v. Law Offices of Herbert Davis, No. 13-1108,

25
     2
26    Alternatively, the Court can simply take judicial notice of the fact that some municipalities in California
     have implemented “blue bag” recycling programs. Despite Plaintiff’s attempt to minimize the number of
27   municipalities that have implemented these programs, she does not — and cannot — dispute that at least
     some municipalities require the use of recycling bags. See generally Fed. R. Evid. 201(b) (permitting
28   courts to take judicial notice of facts that are “not subject to reasonable dispute”).
                                                        2
                                REPLY IN SUPPORT OF REQUEST FOR JUDICIAL NOTICE
                                            CASE NO. 4:21-cv-03434-JSW
               Case 4:21-cv-03434-JSW Document 28 Filed 07/20/21 Page 4 of 6



 1   2014 WL 3418209, at *3 (N.D. Cal. July 11, 2014) (White, J.) (taking judicial notice of State Bar of

 2   California’s website, which reflected a defendant’s dates of admission and disbarment).

 3          This request is not akin to Coalition for a Sustainable Delta v. FEMA, in which the plaintiffs relied

 4   on various public records for the truth of the matter stated therein (i.e., to show that the implementation of

 5   the National Flood Insurance Program was likely to affect endangered species).3 812 F. Supp. 2d 1089,

 6   1093 (E.D. Cal. 2010). Instead, it is an uncontroversial request to take judicial notice of the contents of

 7   government websites — which many courts (including this Court) have granted. See, e.g., Threshold

 8   Enters., 445 F. Supp. 3d at 145-46 (N.D. Cal. 2020) (taking judicial notice of information available from

 9   the website of the U.S. Patent & Trademark Office); McGhee v. Tesoro Refining & Mktg. Co., 440 F. Supp.
10   3d 1062, 1066 n.1 (N.D. Cal. 2020) (White, J.) (taking judicial notice of “certain documents from the

11   United States Department of Transportation, Federal Motor Carrier Safety Administration” that were

12   “available on the FMCSA’s website”); Barrett, 2021 WL 827235, at *5 (taking judicial notice of press

13   releases published on the websites of the FTC and the FDIC). This Court should do the same here.

14          Exhibits 4 (Hefty Package). Exhibit 4 consists of a set of photographs of the Hefty recycling bags

15   at issue in this case. Because Plaintiff references and depicts the product packaging in her complaint (see

16   Compl. ¶¶ 3, 17-19), these images are subject to the “incorporation by reference” doctrine. See Davis, 691

17   F.3d at 1160. One of Reynolds’s attorneys, Alexander M. Smith, submitted a declaration in which he noted

18   that he purchased the product from Amazon.com and took photographs of the packaging with his iPhone.

19   That is more than sufficient to “support a finding that the item is what the proponent claims it is.” Fed. R.

20   Evid. 901(a); see also John Paul Mitchell Sys. v. Quality King Distributors, Inc., 106 F. Supp. 2d 462, 472
21   (S.D.N.Y. 2000) (noting that Rule 901(a) “is flexible . . . about what serves to authenticate a document”

22   and that “[d]irect testimony by a knowledgeable witness certainly satisfies the rule.”)

23

24
     3
25     Plaintiff’s other cited cases do not assist her either. Dent v. Holder stands only for the general rule that a
     court may take judicial notice of documents but not of the truth of facts set forth therein. 627 F.3d 365,
26   371-72 (9th Cir. 2010). Dine Citizens Against Ruining Our Environment v. Bureau of Indian Affairs, 932
     F.3d 843 (9th Cir. 2019) and Center for Environmental Law & Policy v. United States Bureau of
27   Reclamation, 655 F.3d 1000 (9th Cir. 2011) involved uncontested requests for judicial notice and do not
28   remotely support the proposition that it is inappropriate to take judicial notice of government websites.

                                                        3
                                REPLY IN SUPPORT OF REQUEST FOR JUDICIAL NOTICE
                                            CASE NO. 4:21-cv-03434-JSW
              Case 4:21-cv-03434-JSW Document 28 Filed 07/20/21 Page 5 of 6



 1          Plaintiff’s cited cases are inapposite. In many of them, the party seeking judicial notice made no

 2   effort whatsoever to authenticate the product label or other document at issue.4 Moreover, in contrast to

 3   Brown v. Hain Celestial Group, Inc., 913 F. Supp. 2d 881 (N.D. Cal. 2012), there is no conceivable concern

 4   about “distortion,” as Exhibit 4 consists of photographs of all six display panels of the rectangular box,

 5   without any additional editing. And while Plaintiff speculates that the packaging depicted in Exhibit 4

 6   may differ from the packaging referenced in her complaint (see Opp’n at 4), she identifies no difference

 7   between the statements reflected on the packaging in Exhibit 4 and the statements challenged in her

 8   complaint — strongly suggesting that they are substantively identical to one another. See, e.g., Barrett,

 9   2021 WL 827235, at *5 (granting request for judicial notice of packaging where “Apple’s Exhibit 1
10   presents language identical to that provided for in the [complaint], and Plaintiffs have raised no reasonable

11   basis to believe that Exhibit 1 depicts anything other than the exact same gift cards Plaintiffs purchased”).

12          Finally, Plaintiff relies on Khoja to argue that the packaging is not “incorporated by reference”

13   because the complaint only refers to the packaging three times. See Opp’n at 5-6. This argument does not

14   pass the straight face test. Plaintiff’s complaint repeatedly references the labeling she challenges as

15   misleading, which is more than sufficient to invoke the incorporation-by-reference doctrine. See Compl.

16   ¶ 3 (quoting the packaging); id. ¶¶ 17-19 (depicting the packaging). And while Plaintiff faults Reynolds

17   for relying on “pre-Khoja cases” (Opp’n at 6), Khoja did not hold — or even suggest — that it is improper

18   to take judicial notice of product labels in a false advertising lawsuit.5 To the contrary, many courts after

19

20
21

22   4
       See Reed v. Gen. Mills, Inc., No. 19-0005, 2019 WL 2475706, at *2 (W.D. Wash. June 13, 2019); Hall
     v. Diamond Foods, Inc., No. 14-2148, 2014 WL 5364122, at *3 (N.D. Cal. Oct. 21, 2014); Woods v. Carey,
23
     577 F. App’x 673, 675 (9th Cir. 2014); Fitzhenry-Russell v. Coca-Cola Co., No. 17-603, 2017 WL
24   4680073, at *1 (N.D. Cal. Oct. 18, 2017); Morales v. Kraft Foods Grp., Inc., No. 14-4387, 2014 WL
     12597034, at *6 (C.D. Cal. Oct. 23, 2014).
25   5
       Plaintiff’s pervasive reliance on Khoja misses the mark. Khoja was a securities fraud lawsuit in which
26   the defendants sought judicial notice of dozens of exhibits, which included a conference call transcript,
     multiple blog posts, and “market reports” issued by multiple investment banks. See Khoja, 899 F.3d at
27   999-1008. The breadth and nature of the exhibits at issue in Khoja is a far cry from this case, in which
     Reynolds seeks judicial notice of three government websites and the packaging of the product at issue.
28
                                                        4
                                REPLY IN SUPPORT OF REQUEST FOR JUDICIAL NOTICE
                                            CASE NO. 4:21-cv-03434-JSW
              Case 4:21-cv-03434-JSW Document 28 Filed 07/20/21 Page 6 of 6



 1   Khoja have continued to take judicial notice of product labels referenced in the plaintiff’s complaint.6 This

 2   Court should take judicial notice of the product packaging depicted in Exhibit 4.

 3                                                  CONCLUSION
 4          For the foregoing reasons, this Court should take judicial notice of Exhibits 1-4 and consider those

 5   exhibits when ruling on Reynolds’s motion to dismiss.

 6

 7   DATED: July 20, 2021                           JENNER & BLOCK LLP

 8
                                              By:            /s/   Kate T. Spelman
 9                                                                 Kate T. Spelman

10                                                  Attorneys for Defendants
                                                    Reynolds Consumer Products Inc. and
11
                                                    Reynolds Consumer Products LLC
12

13

14

15

16

17

18

19

20
21

22

23   6
       See, e.g., Eidmann v. Walgreen Co., --- F. Supp. 3d ----, 2021 WL 764121, at *3 (N.D. Cal. Feb. 26,
24   2021) (taking judicial notice of product labels because the plaintiff made “numerous references to both
     product labels in the Amended Complaint” and holding that they are “central to [the plaintiff’s] claims
25   because it is the information conveyed on the . . . packaging that [the plaintiff] alleges was false or
     misleading”); Cheslow v. Ghirardelli Chocolate Co., 445 F. Supp. 3d 8, 15 (N.D. Cal. 2020) (taking
26   judicial notice of product labels because “the packaging of defendant’s product is publicly available and
     not subject to reasonable dispute”); Yu v. Dr. Pepper Snapple Grp., Inc., No. 18-6664, 2019 WL 2515919,
27   at *3 (N.D. Cal. June 18, 2019) (taking judicial notice of applesauce and apple juice labels challenged in
28   complaint); Clevenger v. Welch Foods, Inc., 501 F. Supp. 3d 875, 879 n.2 (C.D. Cal. 2020) (taking judicial
     notice of labeling of fruit snacks challenged in complaint).
                                                        5
                                REPLY IN SUPPORT OF REQUEST FOR JUDICIAL NOTICE
                                            CASE NO. 4:21-cv-03434-JSW
